EXHIBIT 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormF-3 of our reportdated 18 April 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Global Sources Ltd.'s Annual Report on Form 20-F for the year ended December31, 2010.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP Singapore 28 October 2011
